Motion for an enlargement of time and for other relief granted only insofar as to extend the petitioner’s time to serve and file the record in this proceeding and petitioner’s points to and including August 15, 1961, with notice of argument for the September 1961 Term of this court, said proceeding to be argued or submitted when reached. If the petitioner wishes to perfect this proceeding for the June 1961 Term of this court, then the record in this proceeding and petitioner’s points are to be served and filed on or before June 6, 1961, with notice of argument for the June 1961 Term of this court, said proceeding to be argued or submitted on June 16, 1961. Respondent’s points are to be served and filed on or before June 14, 1961. That branch of the motion seeking a continuance of the stay heretofore granted is denied and the stay contained in the order of this court, entered on May 4, 1961 is vacated unless the appeal is noticed for argument for the June 1961 Term. Concur — Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ.